DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield (US 2016/0217965) in view of Bard et al. (US 2009/0022277; hereinafter Bard).

Regarding claims 1 and 11, Canfield discloses a cathode assembly (title) for an X-ray imaging apparatus (pars. 1 and 4) with a corresponding method of manufacturing, comprising: a monolithic outer shell (280) having an electron optical functionality (220) and; an insulator (320), insertable (figs. 2a, 3a, and 5) into the monolithic outer shell (280) for two or more electrodes (for 230 and 240), wherein the monolithic outer shell (280) includes an inner surface that surrounds the insulator (320) and that encloses the insulator within the monolithic outer shell (fig. 2a), and the inner surface (of 280) surrounding the insulator (320) and enclosing the insulator (320) within the monolithic outer shell (280) is relative to the insulator (320).   
However, Canfield fails to disclose the inner surface in contact with the insulator. 

It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Canfield with the contact and teaching of Bard, since such a modification would have involved a mere change in the shape and arrangement of a component. A change in shape and arrangement is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a more compact system (Bard: fig. 2b) or for reducing issues due to loose parts.  

Regarding claim 2, Canfield discloses wherein the insulator is monolithic (322).  

Regarding claim 3, Canfield discloses wherein the monolithic outer shell includes an integrated heat barrier to affect heat flow (due to the shape of 280/580/680).  

Regarding claim 4, Canfield discloses wherein the integrated heat barrier includes one or more apertures and/or one or more thinned sections formed in the monolithic outer shell (figs. 5-6).  

Regarding claim 5, Canfield discloses wherein the monolithic outer shell is metallic (par. 67).  

Regarding claim 6, Canfield discloses wherein the insulator has a relief structure (322).  

Regarding claim 7, Canfield discloses an emitter (230/240).  

Regarding claim 8, Canfield discloses wherein the monolithic outer shell is formed from a single block of material (par. 67).  
Note that the method of forming a device (i.e., formed by at least one of: i) 3D-printing, ii) milling, and iii) laser cutting) is not germane to the issue of patentability of the device itself.  Therefore this recitation has not been given patentable weight.  

Regarding claim 9, Canfield discloses an X-ray source (fig. 1a-1c) comprising; a cathode (110) comprising a monolithic outer shell (280) having an electron optical functionality (220); and an insulator (320), insertable (figs. 2a, 3a, and 5) in the monolithic outer shell (280), for two or more electrodes (230/240), wherein the monolithic outer shell (280) includes an inner surface that surrounds the insulator (320) and that encloses the insulator (320) within the monolithic outer shell (280), and the inner surface (of 280) surrounding the insulator (320) and enclosing the insulator (320) within the monolithic outer shell (280) is relative to the insulator (320).    
However, Canfield fails to disclose the inner surface in contact with the insulator. 
Bard teaches the inner surface (cathode header optic 10 as a monolithic outer shell having an electron optical functionality) in contact (fig. 2b) with the insulator (88).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Canfield with the contact and teaching of Bard, since such a modification would have involved a mere change in the shape and arrangement of a component. A change in shape and arrangement is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a more compact system (Bard: fig. 2b) or for reducing issues due to loose parts.  
 
Regarding claim 16, Canfield discloses wherein the insulator has a shape (320) that conforms to a cross sectional shape of the inner surface (of 280) surrounding the insulator (320). Bard also teaches wherein the insulator has a shape (88) that conforms to a cross sectional shape of the inner surface (of 10) surrounding the insulator (fig. 2b).

Regarding claim 19, Canfield discloses wherein a whole part of the insulator (320) is disposed in the monolithic outer shell (280)

Regarding claim 20, Canfield discloses an electrically conductive lead (in 360/362) electrically connected with one of the two or more electrodes (230/240), wherein the insulator (320) includes a first part provided with a through hole (360/362) through which the electrically conductive lead passes, the insulator includes a second part relative to the inner surface (of 280) surrounding the insulator (320), and the first and second parts of the insulator are formed with a same insulator material (320). Bard teaches a pin (78). 

Regarding claim 21, Canfield discloses an electrically conductive lead (in 360/362) electrically connected with one of the two or more electrodes (230/240), and wherein the inner surface of the monolithic outer shell (280) faces an inner side in a radial direction of a lead axis extending along the electrically conductive lead (in 360/362). Bard teaches an electrically conductive pin (78).
	
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Canfield and Bard as applied to claim 11 above, and further in view of Sanders et al. (US 2004/0090166; hereinafter Sanders). 

However, Canfield fails to disclose mounting one into the other.
Sanders teaches mounting (par. 32) one (104) into the other (102).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Canfield with the teaching of Sanders, since these assembling techniques were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for providing more support (Sanders: fig. 3). 
Furthermore, since the Examiner finds that the prior art (i.e., Canfield) contained a “base” upon which the claimed invention can be seen as an “improvement” (with mounting and insertion) and since the Examiner finds that the prior art (i.e., Sanders) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Response to Arguments
Applicant's arguments filed September 9, 2021, have been fully considered but are moot in view of the new grounds of rejection.  

Regarding Bard and as shown below in the annotated Fig. 2b of Bard, the reference does teach contact (fig. 2b) between a shell (10) and insulator (88).  Therefore, Bard still applies as prior art. 


    PNG
    media_image1.png
    721
    848
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884